Citation Nr: 0802628	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the appellant's deceased spouse's death.

2.  Whether new and material evidence has been received to 
establish eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant's deceased spouse had recognized guerrilla 
service from March 1945 to February 1946 and service with the 
New Philippine Scouts from July 1946 to May 1949.  The 
claimant is advancing her appeal as a widow.

The matter of new and material evidence to reopen a claim for 
legal entitlement to service connection for the cause of the 
appellant's deceased spouse's death comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by a Regional Office (RO) of the VA.  The matter of 
new and material evidence to reopen a claim for legal 
entitlement to nonservice-connected death pension benefits 
comes before the Board on appeal from a June 2006 rating 
decision by an RO.  The claimant requested a hearing before 
the Board, but withdrew that request in November 2006.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for the cause of death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1996 Board decision found that the recognized 
guerilla service and service with the New Philippine Scouts 
of the claimant's deceased spouse did not constitute active 
military service for purposes of VA nonservice-connected 
death pension benefits.

2.  Additional evidence received since the Board's October 
1996 decision is not new, and does not by itself or in 
connection with the evidence previously of record relate to 
an unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  Evidence received since the October 1996 Board decision 
finding that the recognized guerilla service of the 
claimant's deceased spouse did not constitute active military 
service for purposes of VA nonservice-connected death pension 
benefits is not new and material; accordingly, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the appellant's claim for nonservice-
connected death pension benefits in October 1996 and that 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  The claimant's request to reopen her claim was 
received in September 2005.  New and material evidence is 
defined by regulation and means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2007).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The claimant seeks to reopen her claim for nonservice-
connected death pension benefits based on her deceased 
husband's military service.  

In the October 1996 decision, the Board found that the 
claimant's deceased spouse did not have the requisite service 
for nonservice-connected pension benefits, and because the 
law pertaining to eligibility for VA death pension benefits 
was dispositive of the issue, the claimant's claim was 
denied.  At the time of the October 1996 Board decision, the 
evidence included the appellant's claim for nonservice-
connected death pension benefits, a certification from the 
National Personnel Records Center and a Report of Separation 
detailing her deceased spouse's service.  

Evidence submitted since the October 1996 Board decision 
consists of the claimant's statements.  Those statements are 
duplicative of evidence on file at the time of the last final 
decision.  The appellant has not submitted any evidence that 
is "new and material" such that it would relate to an 
unestablished fact necessary to substantiate the claim.  As 
new and material evidence has not been submitted, the claim 
is not reopened.  

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§  5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Congress, in enacting the 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
id. at 132  (VCAA not applicable to a claim for non-service- 
connected pension when the claimant did not serve on active 
duty during a period of war).  With regard to the issue of 
entitlement to nonservice-connected death pension benefits, 
as the law is dispositive in the instant claim, the VCAA is 
not applicable. 


ORDER

New and material evidence has not been received to reopen the 
claim to establish legal entitlement to VA nonservice-
connected death pension benefits.


REMAND

The appellant is attempting to reopen a claim of entitlement 
to service connection for the cause of the veteran's death.  

Kent v. Nicholson, 20 Vet. App. 1 (2006) clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  In the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

Notice provided in this case does not comport with the 
standards set out in Hupp.  The June 2004 notice letter did 
not state what conditions the appellant's deceased spouse was 
service connected for at the time of his death.  Thus, on 
remand the appellant must be provided with corrective notice.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  The notice should include 
information regarding the effective date 
of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
appellant should have opportunity to 
respond.

2.  Thereafter, re-adjudicate the claim.  
If it remains denied, the issue an 
appropriate supplemental statement of the 
case and give the appellant the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The claimant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).





________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


